DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 3/29/22.
101 rejections withdrawn since amended accordingly.
Response to Arguments
Applicant’s 3/29/22 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0247034 A1 to Messerli et al. (“Messerli”) in view of U.S. Patent Publication No. 2015/0143362 A1 to Lukacs et al. (“Lukacs”).  
As to claim 1, Messerli discloses an electronic device for managing computing resources of at least one cloud server that provides a cloud service by using a virtual machine instance (Messerli: fig 1-10), the electronic device comprising:
a communicator comprising a communication circuit; a memory storing instructions (Messerli: fig 1-3 & 6, [0010-52; 147-175]: fig 6 … compute controller 620 includes instruction processor 624 for receiving and processing instruction associated with compute service 600  … instructions stored in computer-readable medium … memory [0154-155]); and a processor configured to execute the instructions stored in the memory to:
receive, via the communicator, from a client device, at least one service request for a service provided by the virtual machine instance (Messerli: fig 4-6 & 9-10, [0053-175]: fig 4b … step 451 when VM instance requested (service request for a service) … user specifies project for instances and applicable security rules and groups … VM instance request examined to see if request is for private VM or public VM (… provided by the virtual machine instance) [0069] … there is a private network segment for each project’s or group’s instances using VLAN DHCP mode (one type of mode) [0061]);
select one of a plurality of modes of the virtual machine instance for managing the computing resources (Messerli: … various strategies implementing flat mode (another type of mode), flat DHCP mode (yet another type of mode), VLAN DHCP mode (one type of mode) … an instance receives (select one of a plurality of modes of the virtual machine instance for managing the computing resources) [0055-59] … using VLAN DHCP mode (one type of mode) there are two groups of off-local network users private users (sub-type of mode) 402 and public users (sub-type of mode) 404... to respond to communications (select one of a plurality of modes of the virtual machine instance)  … network includes three node types, network nodes 410, private nodes 420, public nodes 430 … nodes includes one or more virtual machines or virtual devices (computing resources) such as DNS/DHCP server 412, virtual router VM 414 on network node 410, VPN VM 422 and private VM 424 on private node 420 and public VM 432 on public node 430 (… for managing the computing resources) [0059]), 
based on at least one of a time at which the service corresponding to the at least one service request is provided or a characteristic of the service corresponding to the at least one service request, change a mode of the virtual machine instance to the selected mode (Messerli: fig 4-6 & 9-10, [0053-175]: fig 4b … step 451 when VM instance requested (based on …) … user specifies project for instances and applicable security rules and groups … VM instance request examined to see if request is for private VM or public VM (a characteristic of the service corresponding to the at least one service request) [0069] … there is a private network segment for each project’s or group’s instances using VLAN DHCP mode (one type of mode) … each VLAN project or group may get its own VLAN, network bridge and subnet … a DHCP server started for each VLAN to pass out IP addresses to VM instances [0061] … VLAN DHCP switch supports VLAN tagging … project(s) receive range of private IP addresses only accessible inside the VLAN and assigns IP address from this range (change a mode) to private node 420 as well as VNI in virtual devices in VLAN (change a mode of the virtual machine instance to the selected mode)  [0060] …  network administrator may: change machine image properties (public/private) (modes) ( see with [0060-61] - change a mode of the virtual machine instance to the selected mode) [0136]).
Messerli did not explicitly disclose control the computing resources allocated to the virtual machine instance according to the selected mode of the virtual machine instance, wherein the control of the computing resources comprises migrating data of a least one of the computing resources allocated to virtual machine instance to at least one other one of computing resources (emphasis added). 
Lukacs discloses control the computing resources allocated to the virtual machine instance according to the selected mode of the virtual machine instance (emphasis added) (Lukacs: fig 1-5 & 9, [0009-53]: fig 9 … hypervisor may induce sleep-to-wake transition of client OS 56, thus restoring environment of client VM 50 … user may repeatedly switch back and forth (according to selected mode) between client VM (user/insecure mode) 50 and secure VM (corporate/ secure mode) 52 in response to user input by repeating sequences in figs 8-10 (control … the virtual machine instance according to the selected mode of the virtual machine instance) [0062] …switching from insecure to secure environment comprises transitioning client VM to sleeping state of power management, such as standby or hibernation (… according to the selected mode of the virtual machine instance), and loading secure VM from memory image stored to disk (control the computing resources allocated to the virtual machine instance …)[0063]), 
wherein the control of the computing resources comprises migrating data of a least one of the computing resources allocated to virtual machine instance to at least one other one of computing resources (Lukacs: fig 1-5 & 9, [0009-53]: fig 9 … processor configured to store and access data describing virtual machines to/from (migrating data of a least one of the computing resources allocated to virtual machine instance) virtual machine configuration area (VMCA) of memory (to at least one other one of computing resources) [0044] … switching may not include transferring contents of memory to disk and, instead, a section of memory is allocated from within the insecure environment for the secure VM (migrating data of a least one of the computing resources allocated to virtual machine instance) and loaded into respective section of memory upon switching (to at least one other one of computing resources) [0067]).
Messerli and Lukacs are analogous art because they are from the same field of endeavor with respect to hardware virtualization technology.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lukacs into the device by Messerli.  The suggestion/motivation would have been to provide for securing communications using hardware virtualization technology (Lukacs: [0001]).  
Messerli and Lukacs further disclose wherein the virtual machine instance is generated by the at least one cloud server (Messerli: fig 4-6 & 9-10, [0053-175]: … the VM instance request is examined to see if request is private VM 424 or public VM 432 … step 458 the VPN VM is instantiated (generated) and allocated [0069]).
Same motivation applies as mentioned above to make the proposed modification.
As to claims 8 and 15, see similar rejection to claim 1 where the method and product, respectively, is/are taught by the device.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0247034 A1 to Messerli et al. (“Messerli”) in view of U.S. Patent Publication No. 2015/0143362 A1 to Lukacs et al. (“Lukacs”) and further in view of WIPO Patent Publication No. WO 2016/056760. to Shim et al. (“Shim”) [PTO-892 12/29/21].
As to claim 2, Messerli and Lukacs disclose the device of claim 1.
For motivation, see rejection of claim 1.
Messerli did not explicitly disclose wherein the time at which the service corresponding to the at least one service request is provided comprises at least one of a time at which the service starts, a time for which the service is maintained, or a time between after providing of the service ends and before the service is provided again.
Shim discloses wherein the time at which the service corresponding to the at least one service request is provided comprises at least one of a time at which the service starts, a time for which the service is maintained, or a time between after providing of the service ends and before the service is provided again (Shim: fig 1-3, 8, 12, [7-208; 294-309]: latency (time) may indicate a time period from when a mobile device transmits a user input to a cloud server to when a result of executing a workload processed according to the user input is returned from the cloud server to the mobile device (a time between after providing of the service ends and before the service is provided again). The latency may be calculated based on resource information required to execute the workload (a time for which the service is maintained), resource information of a virtual machine to process the workload (a time for which the service is maintained), and a communication speed between the virtual machine and the mobile device (time between after providing of the service ends and before the service is provided again) [71]).
Messerli, Lukacs and Shim are analogous art because they are from the same field of endeavor with respect to virtual machines.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Shim into the device by Messerli and Lukacs.  The suggestion/motivation would have been to provide migrating a virtual machine by a mobile device (Shim: [1]).
As to claim 3, Messerli, Lukacs and Shim disclose wherein the characteristic of the service comprises at least one of importance of the service, a frequency of use of the service, a type of the service, or a property of the service (Shim: fig 1-3, 8, 12, [0004-208; 294-309]: … mobile device may require a virtual machine having higher calculation capacity according to characteristic of workload (a type of the service/ a property of the service) and, therefore, there is demand for method of migrating a virtual machine to a highly appropriate cloud server [004] … workload (a type of the service/ a property of the service) may indicate a job device is required to process, indicate entire application or entire operating system, when workload increased, the number of codes to be processed by CPU, memory usage, network usage, storage usage may be increased [69]).
For motivation, see rejection of claim 2.
As to claims 9-10, see similar rejection to claims 2-3, respectively, where the method is taught by the device.
Claims 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0247034 A1 to Messerli et al. (“Messerli”) in view of U.S. Patent Publication No. 2015/0143362 A1 to Lukacs et al. (“Lukacs”) and further in view of U.S. Patent Publication No. 2017/0199564 A1 to Saxena et al. (“Saxena”) [PTO-892 12/29/21].
As to claim 4, Messerli and Lukacs disclose the device of claim 1.
For motivation, see rejection of claim 1.
Messerli did not explicitly disclose wherein the processor is further configured to execute the instructions to set at least one of a time at which the service starts, a time for which the service is maintained, or a time between after providing of the service ends and before the service is provided again, based on the characteristic of the service provided by the virtual machine instance, and select the mode of the virtual machine instance based on the setting (Saxena: fig 1, 4, 9-11, [0020-85; 122-138; 178-238]: scheduling framework takes into account combination of factors … offload model predicts number of virtual machines used for offered load, usage of historical data (based on the characteristic of the service provided by the virtual machine instance) indicates for a given time epoch (a time at which the service starts, a time for which the service is maintained, a time between) a number of service instances probably located in queue suggesting number of VMs to provide, at least initially (a time at which the service starts, a time for which the service is maintained), in active mode (and select the mode of the virtual machine instance based on the setting) [0067-69]).
Messerli, Lukacs and Saxena are analogous art because they are from the same field of endeavor with respect to virtual machines.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Saxena into the device by Messerli and Lukacs.  The suggestion/motivation would have been to provide for a scheduling framework utilizing different power modes of virtual machines and adjusting number of servers (change mode of virtual machine instance(s)) for a current workload such that quality of service is not adversely impacted (Saxena: [0020]).
As to claim 5, Messerli, Lukacs and Saxena disclose wherein the processor is further configured to execute instructions to select the mode of the virtual machine instance in consideration of the characteristic of the service when providing of the service corresponding to the at least one service request is completed by the virtual machine instance (Saxena: fig 1, 4, 9-11, [0020-85; 122-138; 178-238]: scheduling framework takes into account combination of factors … offload model predicts number of virtual machines used for offered load (select the mode of the virtual machine instance in consideration of the characteristic of the service when providing of the service …), usage of historical data (… corresponding to the at least one service request is completed by the virtual machine instance) indicates for a given time epoch (… corresponding to the at least one service request is completed by the virtual machine instance) a number of service instances probably located in queue suggesting number of VMs to provide, at least initially, in active model (select the mode of the virtual machine instance in consideration of the characteristic of the service when providing of the service) [0067-69] … selective use/ deployment of virtual machines from DVFS, powernap, idle and inactive to manage the offered load from stake of virtual machines available to active mode  … actively reducing number of virtual machines in idle and powernap states … migrating VM from one power mode to another power mode (see with [67-69] - select the mode of the virtual machine instance in consideration of the characteristic of the service when providing of the service) [0070-73]).
For motivation, see rejection of claim 4. 
As to claim 6, Messerli, Lukacs and Saxena disclose wherein the processor is further configured to execute instructions to control the computing resources allocated to the virtual machine instance by activating or deactivating at least some of the computing resources allocated to the virtual machine instance (Saxena: fig 1, 4, 9-11, [0020-85; 122-138; 178-238]: … selective use/ deployment of virtual machines from DVFS, powernap, idle and inactive to manage the offered load from stake of virtual machines available to active mode  … actively reducing number of virtual machines in idle and powernap states … migrating VM from one power mode to another power mode (see with [67-69] - control the computing resources allocated to the virtual machine instance by activating at least some of the computing resources allocated to the virtual machine instance) [0070-73] … servers have ability to invoke virtual machines in power modes that include idle, powernap, and active modes (see with [67-69] - control the computing resources allocated to the virtual machine instance by activating or deactivating at least some of the computing resources allocated to the virtual machine instance) [0081]).
For motivation, see rejection of claim 4.
As to claims 11-13, see similar rejection to claims 4-6, respectively, where the method is taught by the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455